 610DECISIONSOF NATIONALLABOR RELATIONS BOARDenter any company area without establishing positive identification at the perimetergate.Had the undersigned failed to return to the guard post,itwould have beenimpossible for Posner to halt or identify the car or the occupant.Posner stated that all cars entering through his post must have a special DACOdecal,and that his post orders require positive identification of employees by badgeand identification card sight check.Posner was advised that his disregard for his post orders would be reportedto the Chief of Plant Protection.This report is submitted for your information and any action deemed necessary.JCI: mj[s]J.C. Ingham,J.C. INGHAM,G-20.Donald L.Trettenero and Ruby Trettenero d/b/a TretteneroSand&Gravel Co.andInternational Hod Carriers,Buildingand Common Laborers Union of America,LocalNo. 1140,AFL-CIO.Case No. 30-CA-745.November 3, 1960DECISION AND ORDEROn March 11, 1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a brief in support thereof.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.'Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings,2 conclusions, andrecommendations.'1 The Respondent contends that the Trial Examiner's refusal to exclude from the hear-ing those employees named in the complaint as alleged discriminatees,was an abuse of hisdiscretion and prejudicial to the Respondent.We find no merit in this contention. Thesepersons are not mere witnesses;they occupy the position'of complainants and as such areentitled to be present during the taking of the entire testimony.Happ Brothers Company,Inc.,90 NLRB 1513, at 1526.Jaques Power Saw Company,85 NLRB 440, at 443. Therecord does not support the allegation of prejudice.2We do not agree that Respondent's questioning of employees concerning the unionactivities of other employees constituted illegal surveillance.There is no evidence thatthe Respondent attempted to infiltrate employee meetings, employed spy techniques, orclandestinely watched employee union activities.The questioning did not attempt to con-vey the impression that the Respondent was aware of the exact nature of individualemployees'union efforts.This is not to say that the interrogations were not violationsof Section 8(a) (1) ; however,we do not agree they can properly be proscribed under thelabel of "illegal surveillance."Independent Linen Service Co. of Mississippi,126 NLRB463;A & MKaragheusian,Inc.,126 NLRB 104;'United Fireworks Mfg. Co., Inc.,118NLRB 883;Lincoln Brassiere Co., Inc.,117 NLRB 1237;Aerosonic Instrument Corp.,116 NLRB 1502;Reeves Brothers,Incorporated,116 NLRB 422;Linn Mills Company,116 NLRB 96.8We cannot agree with our dissenting colleague that jurisdiction should not be assertedin this case on the ground that one of Respondent's customers arranged for the billing of129 NLRB No. 66. TRETTENERO SAND & GRAVEL CO.611We agree with the Trial Examiner that Respondent discharged em-ployees Hoffman and Worth in violation of Section 8(a) (3) and (1)of the Act. The record shows that union activity by the Respondent'semployees commenced on June 16, 1959, whena union business agentapproached Hoffman, and Hoffman signed a union authorization card.Subsequently, other employees signed authorizationcards.On June18, the business agent met with the Respondent at whichtime somegeneral discussion was had concerning wageincreasesand Sundaywork requirements.At this meeting the Respondent learned thatHoffman had joined the Union. Immediately following this meetingthe Respondent called a meeting of its employees.Aftersomediscus-sion as to what the employees were seeking, the Respondent granted ageneralpay increase and promised revision of Sunday work schedules.In succeeding days the Respondent interrogated various employees asto their union sympathies and activities and the sympathies and activi-ties of others.During this period, the Respondent learned that aunion meeting had been held at Hoffman's home. On June 26, 1959,Hoffman was abruptly discharged ostensibly because of his physicaldefects.It is the Respondent's contention that Hoffman's physical conditionimpeded him in his work and constituted a hazard to hisfellow em-ployees. In support thereof the Respondent made much of an incidentwhich occurred sometime during 1958 when Hoffman, because of hisphysical condition, allegedly was unable to aid a fellow pumper whohad fallen into a lake.Respondent's explanation is belied by hisactions.Hoffman's physical condition was known to the Respondentat the time he was originally hired in 1950 or 1951.Although he wasnot continuously employed by the Respondent since that date, at notime was he discharged or laid off because of his physical condition.At this date the use of the lake incident or his previously known physi-cal condition as a cause for discharge is implausible. In view of Re-spondent's union animus, its illegal opposition techniques, its knowl-edge of Hoffman's union adherence and support thereof, and thetiming of the summary discharge, we find that Respondent's expla-nation is but a pretext for what in fact was an illegal discharge calcu-lated to discourage protected union activity.As such, the dischargeconstitutes a violation of Section 8(a) (3) and (1) of the Act.As in the case of Hoffman, Worth's union adherence was known toRespondent .4He too was summarily discharged during theorgani-its out-of-State shipments through another company solely to satisfy the credit require-ments of its supplier.To hold,as our dissenting colleague does,that such shipmentsare "indirect"rather than direct inflow raises to the status of a jurisdictional fact anarrangement for credit that had no bearing at all with respect to the amount of inter-state commerce affected by this Respondent.* On direct examination,Donald Trettenero credibly testified that he knew beforeWorth's discharge that he had signed a union authorization card. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDzationcampaign, 1 week after Hoffman'srelease.Respondent statedthatWorth was released because he was an unsatisfactory employeeand because of the overstaffed condition then prevalent.Both expla-nations lack credulity in view of the evidence in the record.Respond-ent's testimony that Worth was a "pretty good driver," coupled withthe three pay raises granted him in his short 41/2 weeks of employment,obviates the first explanation.The "overstaffed" contention is beliedby the fact that three new employees were hired during the week priortoWorth's discharge and one or two were hired the day following hisdischarge.At least three of these new employees performed substan-tially the same work as Worth. As in the case of Hoffman, the timingofWorth's discharge coupled with Respondent's knowledge of hisunion adherence, when viewed in the light of Respondent's antiunionactions during the 2 weeks preceding the discharge, convince us thathis discharge was, in fact, calculated to discourage union membership,and as such was in violation of Section 8(a) (3) and (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Donald L. Tret-tenero and Ruby Trettenero d/b/a Trettenero Sand & Gravel Co., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in InternationalHod Carriers,Building and Common Laborers Union of America, Local No. 1140,AFL-CIO, by discharging or refusing to reinstate any of its em-ployees or by discriminating in any manner in regard to their hire ortenure of employment or any term or condition of their employment.(b) Interrogating their employees concerning their membership orother activities in behalf of the Union, or any other labor organiza-tion; interrogating their employees regarding the union membershipand activities of their coworkers; granting wage increases to its em-ployees, changing its employees' work schedule, and granting theiremployees any economic benefit in order to discourage union member-ship; and from engaging in any activities constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist the Union, or any other labor organization, to bar-gain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any and allsuch activities, except to the extent that such right may be affected by TRETTENEROSAND & GRAVEL CO.613an agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a) (3) of the Act, asmodified in the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Paul F. Hoffman and Ervin Worth immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.(b)Make whole Paul F. Hoffman and Ervin Worth for any loss ofpay they may have suffered by reason of the discrimination againstthem, by payment to each a sum of money equal to the amount whicheach normally would have earned as wages from the date of their re-spective discharges to the date of Respondent's offer of reinstatement,less his net earnings, during said period, in the manner set forth in thesection of Intermediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allother records necessary to analyze the amounts of backpay due andtheir right of reinstatement under the terms recommended herein.(d)Post at its establishment at Scottsbluff, Nebraska, copies of thenotice attached hereto marked "Appendix." 5 Copies of said notice, tobe furnished by the Regional Director for the Seventeenth Region(Kansas City, Missouri), shall, after being duly signed by Respond-ent's representative, be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees customarily are posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Seventeenth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.MEMBER RODGERS, dissenting :I_ would not assert jurisdiction in this case.The Respondent is a partnership engaging in the extraction, proc-essing, and sale of sand and gravel at various locations in Nebraska.It is, thus, a nonretail enterprise to which the $50,000 outflow-inflowjurisdictional standards enunciated inSiemens Mailing Service,122NLRB 81, apply. The record shows that the Respondent has no direct5In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order" 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutflow, and that its direct inflow is but from $600 to $700 a year.As to the Respondent's indirect inflow, if any, the record is silent.Therefore, if jurisdiction is to be asserted over the Respondent, itcould be done only upon a showing that the Respondent has an in-direct outflow of at least $50,000 within the meaning ofSiemons.Siemonsdefines indirect outflow as "sales of goods or services tousers meeting any of the Board's jurisdictional standards,except theindirect outflow or indirect inflow standard."[Emphasis supplied.]In the 12-month period beginning August 1, 1958, the Respondent sold$29,969 worth of sand and gravel to American Marietta Company'sScottsbluff, Nebraska, plant.During this same period, the Respondentsold and delivered $26,272 worth of sand and gravel to Twin CityReady Mix Company at various locations in Nebraska.During 1959,American Marietta purchased in excess of $200,000 worth of materialsoutside of Nebraska. It is therefore clear that American Marietta isa user meeting the Board's direct inflow standard, and the Respond-ent's sales of $29,969 to the user constitute indirect outflow as to it.However, as these sales alone are insufficient to bring the Respondentwithin the Board's $50,000 standard, the crucial question is whetherTwin City is a user meeting a jurisdictional standard other than "theindirect outflow or indirect inflow standard."The record shows that during 1958, Twin City received $113,360worth of sack cement which was shipped from the Ideal Cement Com-pany at Fort Collins, Colorado.However, Twin City did not pur-chase that cementdirectly fromIdeal. Instead, because of its inabilityto satisfy Ideal's requirement of payment within 30 days, Twin Citypurchased its cement through the Cox Lumber Company, a Nebraskafirm, paying Cox a small markup on the cost of the cement. ThusTwin City ordered the cement from Ideal, but shipments were madein the name of Cox to places designated by Twin City.All invoicesand bills of lading were sent directly to Cox by Ideal. Cox paid Idealand, in turn, billed Twin City. Twin City thereafter satisfied its obli-gation to Cox by periodic payments.Under these circumstances, it is clear that Twin City purchased itscement from Cox, and not directly from Ideal, and its inflow, so far asthe standards go, must necessarily be classed as "indirect."SinceunderSiemons,the indirect outflow standard is not satisfied by a saleto a user itself satisfying at most, only an indirect inflow standard, itfollows that the Respondent's sales to Twin City may not be added tothose made to American Marietta to determine whether Respondenthas satisfiedSiemons'indirect outflow standard.Moreover, the implied finding of my colleagues that Twin City'scement purchases constitute direct inflow so as to permit the utilizationof the Respondent's sales to Twin City is contrary to decisions in prior TRETTENEROSAND & GRAVEL CO.615analogous cases.,'Accordingly, I am convinced that Twin City doesnot meet a Board standard other than indirect inflow and conse-quently the Respondent does not satisfy the indirect outflow standardenunciated inSiemons, supra.Iwould therefore dismiss thecomplaint.MEMBERS JENKINS and KIMBALL took no part in the consideration ofthe above Decision and Order.9 SeeBrooks Wood Products,107 NLRB 237;Lucky StarRoofing Products Corp.,114NLRB 323;W. A. Swanson Logging Co.,111 NLRB 495;0. B. Brown Fertilizer Company,110 NLRB 1912;McDonald, McLaughlinc&Deane,110NLRB 1340,CaseyWeldingWorks,107 NLRB 929. See alsoC. P. EvansFood Stores,Inc,108 NLRB 1651APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist International HodCarriers, Building and Common Laborers Union of America,Local No. 1140, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any and all of such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the National Labor Relations Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of1959.WE WILL NOT interrogate our employees concerning their mem-bership and activities in behalf of the above-named labor organi-zation nor will we interrogate our employees concerning the unionand other protected activities of their coworkers in a manner con-stituting interference, restraint, and coercion within the meaningof Section 8(a) (1) of the National Labor Relations Act.WE WILL NOT grant anywage increaseto our employees norchange our employees' work schedule nor grant our employeesany economic or other benefits in order to discourage membershipand activities in behalf of the above-namedlabororganization, orin any other labor organization.WE WILLofferto Paul F. Hoffman and Ervin Worthimmediateand full reinstatementto theirformer orsubstantially equivalent 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositions, without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of our discrimination against them.All our employees are free to become or remain members of theabove-named Union, or any other labor organization, except to the ex-tent that this right may be affected by an agreement in conformitywith Section 8(a) (3) of the amended Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.DONALD L. TRETTENERO AND RUBY TRET-TENEROd/b/aTRETTENEROSANDGRAVEL CO.,Employer.Dated----------------Ry-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the datehereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed on July 13, 1959, and onSeptember 24, 1959,respectively,by InternationalHod Carriers,Building andCommon Laborers Union of America,Local No. 1140,AFL-CIO,herein calledtheUnion,theGeneral Counsel of the NationalLaborRelations Board, hereinrespectively called the General Counsel i and the Board, through the RegionalDirector for the Seventeenth Region(Kansas City,Missouri),issued a complaintdated October 16, 1959, against Donald L. Trettenero and Ruby Trettenero d/b/aTrettenero Sand&Gravel Co., herein called Respondent,alleging that Respondenthad engaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and(3) and Section 2(6) and(7) of the NationalLabor Relations Act, as amended from time to time, 61 Stat. 135, herein calledthe ActCopies of the charges and complaint,together with notice of hearing thereon,were duly served upon Respondent and upon the Union.Specifically the complaint alleged that Respondent:(1) during June 1959,2 ques-tioned its employees concerning their membership and activities in behalf of theUnion;(2) during June, questioned its employees concerning their coworkers'membership and activities in behalf of the Union; (3) during June, promised andgrantedwage increases and changed its employees'working schedules for thepurpose of discouraging the employees'union activities;and (4)on or about June 16,discharged Paul F.Hoffman and on or about July 3, discharged Ervin Worth, andthereafter refused to reinstate either of them because of their union and otherprotected activities.On October 26, Respondent duly filed an answer denying the commission of theunfair labor practices alleged.Pursuant to due notice,a hearing was held at Gering,Nebraska,on November 9and 10, before the duly designatedTrialExaminer.The General Counsel andRespondent were represented by counsel.Full opportunity was afforded the partiesto be heard,to examine and cross-examine witnesses,to introduce evidence pertinentto the issues,to argue orally on the record at the conclusion of the taking of theiThis term specifically includes counsel for the General Counsel appearing at the hearing2Unless otherwise noted, all dates hereinafter mentioned refer to 1959. TRETTENERO SAND & GRAVEL CO.617evidence,and to file briefs on or before December 4.3 Briefs have been receivedfrom the General Counsel and from Respondent's counsel which have been care-fully considered.After the close of the hearing, the General Counsel and Respond-ent'scounsel entered into a written stipulation correcting certain inaccuraciesappearing in the stenographic transcript of the hearing.The stipulation has beenapproved and is hereby received in evidence as Trial Examiner's Exhibit No. I.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS OPERATIONSRespondent,a partnership consisting of Donald L. Trettenero and his mother,Ruby Trettenero,has its principal offices and place of business at Scottsbluff,Nebraska, where it is engaged in the sand and gravel business.During the periodfrom August 1958 through July 1959, Respondent sold sand and gravel to American-Marietta Company at Scottsbluff valued at $29,696.25.During 1959 to date,American-Marietta purchased from outside the State of Nebraska, iron, steel, andcement valued in excess of $200,000.During the period from August 1958 through July 31, 1959, Respondent soldsand and gravel to Twin City Ready Mix Company, at its Mitchell and Scottsbluff,Nebraska, locations valued at $26,272.49.During 1958, Twin City purchasedcement shipped to it from the State of Colorado in the amount of $113,360.10.The purchase of said cement was initiated by telephone calls made by Twin Citydirectly to Ideal Company, located at Denver, Colorado, and the cement was thenshipped in railroad freight cars from Fort Collins, Colorado, to either Mitchell orScottsbluff,Nebraska, as Twin City specified.The cement was then unloaded byTwin City and the cars released. Ideal then billed L. W. Cox Lumber Companywhich, in turn, paid Ideal and then Cox billed Twin City.At no point in thesetransactions did Cox know in advance of the orders placed by Twin City nor didCox ever handle the cement purchased by Twin City. It is thus clear that said TwinCity's cement purchases constitute direct inflow.4Upon the above facts, the Trial Examiner finds that during all times materialherein Respondent was and now is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectuate the policies of the Actfor the Board to assert jurisdiction over this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDThe Unionisa labor organization admitting to membership employees ofRespondent.HI.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1.Thepertinent factsThe record discloses no organizational activities among Respondent's employeesprior to June 16.On that date, Bob Schooler, a union business agent, called at thehome of Paul Hoffman,a Respondent employee and whose discharge is discussedbelow, and obtained his signature to a union membership application card.On thesame occasion Schooler requested the names of Respondent's employees and Hoffmanfurnished Schooler withnamesof about 10 or 12 of his coworkers. Thereupon,Schooler started contacting other employees.About10:30 a.m. on June 18, Schooler called at Respondent's establishmentand informed Donald L.Trettenero,5 a Respondent partner,that he was attemptingto organize the employees with the view in mind of obtaining a contract covering,among other things, wages and hours.Schooler also informed Trettenero that hehad spoken to Hoffman regarding unionizing the plant.During the course of theconversation Trettenero stated,to quote from the credited testimony of Schooler,6s At the request of Respondent's counsel the time to file briefs was extended toDecember 21.d See E.Paturzo,Bro. & Son, Inc.,114 NLRB 1161;Jerry firer ens, Inc,113 NLRB 875.SUnless otherwise specified, all future use of the name "Trettenero" will refer toDonald Trettenero, rather than to his mother, Rubv Trettenero0Trettenero's version of what transpired at this meeting varies to some extent fromSchooler's version.After a very careful scrutiny of the entire record, all of which has 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat if the employees "didn't like it there, he could [sic] fire them -and they couldgo somewhere else and work . . . he was going to fight the union.He wasn'tagainst unions, but he wasn'tgoingto be the only one that was organized." Schoolercredibly testified further that he informed Trettenero that it was the Union's inten-tion to organize all the sand, gravel, and ready-mix employees in the area; thatTrettenero then asked if Schooler wanted to meet with him and "the fellows thatjoined the union"; that when he replied in the negative and suggested that he bepermitted to meet with all employees, Trettenero said, "No, they'regoingto lunch,and I'm going now"; and that the meeting broke up at 12:05 p.m.About 1 p.m. the same day, June 18, Trettenero had all the employees workingthat day assembled in the lunchhouse.According to the credible testimony of ErvinWorth, a Respondent employee and whose discharge is discussed below, Tretteneroopened the meeting by stating, "What do you guys think about all the unionbusiness?"; that Hoffman said, "You think I'm the instigator of this deal, don'tyou?"; that Trettenero grinned and said, "Well," whereupon Hoffman stated, "Well,I'm not"; 7 and that the following then transpired:he (Trettenero)said...the union would put a man out there to runthings that wenton outthere, and then he asked again what we thought aboutthe union, and I guess I spoke up and I said I didn't know anything about it,or I would have told him,8.he said, well, he didn't want to be the firstone to go, if Twin City and Platte Valley, and the rest of them would go, hewould gouniontoo, and he talked about that a little while, and he said, "Ifyou guys will forget about this union business . . . we can take care of all ofthis ourselves anyway; if you guys will forget about this union, I'll give youa raise."So, they talked about more money a little bit, and I finally askedDon (Trettenero) how much of a raise.He said, "Well, I'll give you a nickelnow, and a nickel later."Hoffman testified, and the Trial Examiner finds, that Trettenero also stated at thismeeting, in addition to the promised wage increase, "there wouldn't be any moreSunday workunlessitwas absolutely necessary." 9The promised wage increase was not immediately forthcoming, so the employeescontinued their union activities.Trettenero's disappointment at the employees'failure to renounce the Union is disclosed by the following incident: Within a fewdays after June 18, according to the undenied and credited testimony of Hoffman,Trettenero came up to where he and employee Erwin Oberlander were workingand asked them, "What the deal was on why we had.backed down on ouragreement about the union?"; that Oberlander replied that he did not think he wantedtomake a statement; that Worth came along while Trettenero was talking to himand Oberlander; that Oberlander said to him and Worth, "What do you fellows thinkabout it9", to which remark he and Worth said, "We didn't think we ought to makea statement on it until all the men were present"; and that thereupon Trettenerothen left.The undenied and credited testimony further reveals that the promised wageincrease was put into effect about June 25; that during the week or two immediatelyfollowing June 18, Trettenero questioned employees Hoffman,Worth.DarrellBentley,Dale Schumacker, and Robert Nelson about their union activities; thatTrettenero asked Schumacker which employees had signedunioncards and whohad attended a recent union meeting; that Trettenero asked Hoffman and Worthabout the union meetings; that Trettenero was informed by employee Wesley Wilsonand by Schumacker that the Union had held a meeting at Hoffman's home; thatTrettenero asked Schumacker who had signed union cards and was informed thatBentley and another employee had; that Trettenero said to several employees thateven though Schooler had advised him that he could not fire any employees forbeen carefully read, and parts of which have been reread and rechecked several times,and being mindful of the parties' contentions with respect to the credibility problem hereinvolved, the Trial Examiner finds that Schooler's version of what took place at theJune 16 meeting with Trettenero to be substantially in accord with the facts.This find-ing is supported by the fact that Schooler particularly impressed the Trial Examiner asbeing one who is careful with the truth and meticulous in not enlarging his testimonybeyond his memory of what occurredOn the other hand, Trettenero gave the TrialExaminer the impression that he was studiously attempting to conform his testimony towhat he considered to be the best interest of Respondent.7 For some years Trettenero was aware that Hoffman had a withdrawal card from aTeamsters localsWorth did not sign a union membership application card until June 249 Sunday work, in fact, was eliminated sometime thereafter. TRETTENERO SAND & GRAVEL CO.619union activities, "I can fire anyman Iwant to at any time"; and that Trettenerosaid to some employees that he had heard that Schooler was looking for him and ifany union man ever came to the Respondent's plant he wasgoingto "knock hell outof him" and it didn't make any difference to him whether or not he would be jailedfor doing so.2.Concluding findingsThe evidence summarized above abundantly supports the allegations of the com-plaint that Respondent interfered with, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act.As soon as Trettenero learned fromUnion Representative Schooler that his employees were engagingin unionactivitieshe assembled the employees and offered them a wage increase conditioned on theirabandoning their union activities.On the same occasion, Trettenero informed theemployees that all Sunday work would be eliminated "unless itwas absolutelynecessary" to work on Sunday. In addition, Trettenero queried many employeesaboutt heir own and about other employees' activities and sympathies for the Union.He also queried some employees about the union meetings and who attended them.These interrogations, when consideration is given to the setting in which they weremade, to whom they were made, the related events, and to the entire background ofRespondent's unconcealedunionhostility, leads to the inescapable conclusion thatTrettenero's interrogations were part and parcel of a general coercive pattern de-signed to destroy the employees' freedom of choice of action.Furthermore,Trettenero, by questioning some employees regarding other employees'unionactivi-ties and sympathies, engaged in a form of surveillance regarding those employees'organizational activities and thus his action was no less coercive in its nature thandirect questioning of the employees, themselves, concerning their own union activi-ties and sympathies.Such conduct of employers has been repeatedly held to be incontravention of the Act.ieTrettenero's conduct was nonetheless violative of theAct, even though there is no showing that the employees about whom he queriedothers were cognizant of his conduct.For, as the Fourth Circuit said, "Any realsurveillance by the employer over the union activities of employees, whether franklyopen or carefully concealed, falls under the prohibition of the Act." 11Moreover, the Trial Examiner is convinced, and finds, that Trettenero's June 18announcement of a wage increase, and its subsequent granting, was adroitly and stra-tegically timed to impress upon the employees that continued union adherence wasa fruitless gesture,would bring them naught, and they could rely upon theiremployers' unilateral generosity to attain their needs.By such announcementand the subsequent granting of the wage increase Respondent further violated Section8(a)(1) of the Act.12B. The discriminatory discharges1.The pertinent factsHoffman was first employed by Respondent in 1950 or 1951, and worked as a"gravel pumper and truckdriver, everything in general" for approximately 11hyears.He then was laid off because Respondent was overstaffed.Hoffman wasrehired in 1956 or 1957.After working as a gravel pumper and truckdriver onthe night shift for about a year, he quit because his doctor advised against hisworking on the night shift.In April or May 1958, he was rehired and continued to work, among otherjobs, as a pumper and truckdriver.He was discharged on June 26, 1959. Tret-tenero told Hoffman, when he discharged him, "I've got to lay you off on accountof an insurance risk." 13Respondent contended at the hearing and in its brief that Hoffman was discharged,not because he was a union member, but for various and sundry reasons. One of the"SeeN.L.R.B v. Fruehauf Trailer Co.,301 U.S. 49;N.L R B. v. Laister-KaufmannAircraft Corporation,144 F. 2d 9 (C A. 8) ;Montgomery Ward & Co v. N L R B,115F 2d 700 (C A8) ; N.L R.B. v. Vermont American Furniture Corporation,182 F 2d 842(C.A2) ; N.L R.B. v. Collins & Aikman Corp,146 F. 2d 454 (C.A.4) : N L R B v.Fairmount Creamery Co ,143 F. 2d 668 (C A 10) ;N L R.B v Pennsylvania GreyhoundLines Inv,303 US 261;N L R B. v Friedman-Harry Marks Clothing Co.,301 U S 58'IN L R.B. v. Collins & Aikman Corp,146 F 2d 454, 455 In accord,N.L.R B vGrower-Shipper VegetableAssn, 122 F. 2d 368 (C.A 9) ;N L R B v Clark Bros Com-pany, Inc.,163 F 2d 373 (CA 2)v Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732 (C.A.D.C.) ; N.L. R. B. v.WythevilleKnitting Mills,175 Jr. 2d 238 (CA.3) ; May Department Stores v. N.L.R.B.,326 U S 37613A day or two after Hoffman's discharge, Trettenero told some employees that Hoffmanwas discharged because he was an "insurance risk." 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasons assigned was Hoffman's physical defect. It seems that as a result of backinjury suffered in 1938 or 1940, Hoffman developed shortly thereafter arthritis ofthe spine; that since receiving said injury, he has been unable to stand erect orcompletely straighten up; that he cannot completely bend to the right or to theleft; that he has difficulty in turning his head from right to left, and vice versa; andthat he has to rely upon rearview mirrors to back up a truck.Another reasonassigned for Hoffman's discharge was that, because of his physical defect, Hoffmanwas not able to give Oberlander, when he fell into the lake in 1958 where he andHoffman were working, any material aid to get out of the water.A further reasonassigned was Hoffman's refusal, in April 1959, to transfer to a job Respondentwas performing at Ogallala, Nebraska, some 120 miles distant from Scottsbluffwhere Hoffman then lived and worked.Worth was first hired about June 1, 1959, and was laid off on July 3.He wasoriginally hired as a driver of a large truck but, at his request, was switched to asmall truck.At the time of the job transfer, Worth told Trettenero that becauseof a leg injury the driving of a large truck caused him pain and that if Trettenerocould not or would not transfer him to a small truck he would quit.Worth signed a union card on June 24, and his union adherence and sympathieswere known to Trettenero prior to his discharge.The Respondent contended at the hearing,and initsbrief, thatWorth wasdischarged, not because of his union affiliation, but because Worth was an unsatis-factory employee.At the time of his layoff, Trettenero told Worth, according to thelatter's credited testimony, "'Erv, I'm going to have to let you go.The boys are infrom Ogallala and we're going to have to keep them busy.'And I said, `Okay,suit yourself' and took my check and left." 14Among the numerous reasons assigned by Respondent for Worth's layoff, andhis subsequent discharge, Respondent contended that when the Ogallala job wasfinished and some of the men working on that job returned to Scottsbluff, it hadtoo many employees and Worth was selected for layoff.The Trial Examiner isconvinced, and finds, that the "overstaffed" defense, like the other assigned reasonsforWorth's discharge, does not stand up under scrutiny and is but a pretext to con-ceal the real reason therefor; viz, his union affiliation and sympathy.This findingisbuttressed by the following, among others, (1) Trettenero testified that Worthwas a "pretty good driver"; (2) Respondent hired one or two additional employeeson July 4 and during the week previous thereto hired three new employees; and(3)Worth received three wage increases during his short tenure of employment withRespondent.2.Concluding findingsIn view of the inadequacy and inconsistencies of Respondent's explanations forHoffman's and Worth's discharges, coupled with Respondent's unconcealed unionhostility, a finding is clearly warranted that Hoffman and Worth were terminatedbecause of their union activities and sympathies and because they had engaged inprotected concerted activities with their fellow workers.15InN.L.R.B.v.May,Department Stores Company,154 F. 2d 533 (C.A. 8), the court said at page 538,regarding a situation similar to the one here presented, that there is a "broad scopeof interference open . . . on questions of motive and discrimination, where theevidence indicates a desire to thwart or nullify unionization effort, either generallyor to a particular employee-organization."And where, as here, the employer hasshown strong opposition to its employees' unionization "a very convincing case ofdischarge for cause would have to be made to make unreasonable a conclusion that[the] discharge was because of union affiliations." 16Furthermore, the shifting and unsupported grounds assigned by Respondent forterminating Hoffman and Worth are further persuasive indications that antiunionreasons, rather than the reasons advanced by Respondent accounted for the actiontaken against Worth and Hoffman.1714Trettenero testified that he only intended to 1ev off Worth "for a while" but whenWorth said at the time he was informed of his layoff, "Okay, if that's the way you feelabout it," he decided not to rehire WorthisOf course, disbelief of the reasons advanced by Respondent does not itself make outa violation.The burden is on the General Counsel to establish discriminatory motive, noton Respondent to disprove itBut here, the General Counsel has more than amply metthat burden.19Dannen Grain and Milling Company v N L R B ,130 F 2d 321, 328 (C A 8)17The courts have frequently recognized that shifting explanations by an employer forthe discharge of an employee may warrant an inference that the true reason was theemployer's hostility to the union. SeeN L R.B. v. International Furniture Company,199 TRETTENERO SAND & GRAVEL CO.621Moreover, the reason given Hoffman for his discharge was apparently abandonedbecause no evidence was introduced by Respondent in support thereof.Regardinga case similar to the one here, the Ninth Circuit said, "The failure to give a reason, orthe giving of evasive, inconsistent or contradictory reasons by management for thedischarge, properly, may be considered by the Board . . . in determining the realmotive which activated the discharges." 18The Trial Examiner is not unmindful of the fact, as the Fifth Circuit pointed outinN.L.R.B. v. T. A. McGahey, Sr. et al., d/h/a Columbus Marble Works,233 F 2d406, "Management can discharge for good cause or bad cause, or no cause at all" pro-vided the discharge was not motivated by any purpose proscribed by the Act. Butthe court, however, pointed out that where the evidence reveals, as it does here, thatthe real and dominant purpose for the discharge was discriminatory then a findingof a violation of Section 8(a)(3) of the Act is clearly warranted.Upon the entire record in the case, the Trial Examiner finds that Respondent dis-criminatorily discharged Hoffman and Worth in violation of Section 8(a)(3) of theAct, thereby discouraging membership in the Union, thereby interfering with, re-straining,and coercing its employees in the exercise of the rights guaranteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent as described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and, such of them as have been found to constitute unfair labor practices, tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8 (a) (1) and (3) of the Act, the Trial Examiner will recommend thatit ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent has discriminated in regard to the hire and tenureof employment, and the terms and conditions of employment, of Paul F. Hoffmanand Ervin Worth, the Trial Examiner will recommend that the Respondent offerthem immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and other rights and privileges.TheTrial Examiner will also recommend that the Respondent make Hoffman and Worthwhole for any loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them, by payment to each of them a sum of money equal to theamount he normally would have earned as wages from the date of his discharge tothe date of the Respondent's offer of reinstatement,less his net earningsduring thatperiod.Loss of pay shall be computed and paid in accordance with the formula adopted bythe Board in F. W.Woolworth Company,90 NLRB 289.The unfair labor practices found to have been engaged in by Respondent are ofsuch a character and scope that in order to insure the employees their full rightsguaranteed them by the Act it will be recommended that Respondent cease and desistfrom in any manner interfering with, restraining, and coercing its employees in theirrights toself-organization.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Hod Carriers,Building andCommon Laborers Union of America,Local No. 1140, AFL-CIO, is a labor organizationwithin themeaning of Section2(5) of the Act.F. 2d 648 (CA5) ;N L R.B. v Crystal Spring Fxnishmg Company,116 F. 2d 669(C A1) ; N L R.B. v. Yale & Towne Mfg. Co.,114 F. 2d 376(C A. 2) : N L.R B vCondenser Corporation of America,128 F 2d 67 (C.A. 3) ; N L R.B. v. EclipseMouldedProducts Company,12G F. 2d 576 (C.A. 7). And this is so even where the employer had"plausible grounds" for the discharge.United Biscuit Company of America v. N L R B ,128 F 2d 771 (C A 7)ie See alsoN.L.R B. v. Thomas Dant, et at., d/b/a Dent & Russell, Ltd,207 F. 2d 165(C.A. 9);N.L R B. v. Howell Chevrolet Company,204 F. 2d 79 (C.A. 9), affil. 346 U.S. 482 622DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By discriminating in regardto thehire and tenure of employment of Paul F.Hoffman andErvin Worth, therebydiscouraging membership in the Union,Respond-ent has engaged in and is engaging in unfair labor practiceswithinthe meaning ofSection 8(a) (3) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rightsguaranteed in Section7 of the Act, Respondenthas engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4.By interrogating its employees regarding their union activities and sympathiesand regarding the union activities and sympathies of other employees,by granting awage increase,and changing the employees'work schedulein order todefeat theemployees'organizationdrive, therebyinterfering with, restraining,and coercing saidemployees in the exerciseof the rightsguaranteed in Section7 of the Act,Respondenthas engaged in and is engaging in unfairlaborpractices within the meaning of Section8(a)(1) of the Act.5.The aforesaidunfairlabor practicesare unfairlaborpractices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]St.Louis Independent Packing Company, a Division of Swift& CompanyandAmalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIOandLocal 20, NationalBrotherhood of Packinghouse Workers and National Brother-hood of Packinghouse Workers,Partiesto the Contract.CaseNo. 14-CA-2238.November 3, 1960DECISION AND ORDEROn June 13, 1960, Trial Examiner Arnold Ordman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent, theCharging Party, and National Brotherhood of Packinghouse Work-ers, and its Local 20, filed exceptions to the Intermediate Report andall of these parties filed supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 1 except as noted below 21The Board recently considered substantially the same issues involving the parties atanother plant of the Respondent, finding that Respondent violated Section 8(a) (2) and (1)by conduct similar to that here involved.Swift and Company,128 NLRB 7322We do not adopt the Trial Examiner's characterization of the letters written by theRespondent as illegal.We nevertheless agree with the Trial Examiner that the lettersare material in evaluating Respondent's conduct.129 NLRB No. 71.